Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 02/26/2021. In virtue of this communication, claims 1-8 are currently presented in the instant application.

Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of the priority documents received on 04/13/2021.

Information Disclosure Statement
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same. 

Drawing Objections
The drawings submitted on 10/14/2020 are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, features “a housing” and “an elongated cross-sectional profile” of the invention specified in claims 1 and 3 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.
Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 8,
	The recitation “A metal detector” in line 1 is considered vague because it’s confused with “a handheld metal detector” in line 1 of claim 1. Clarification is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7-8, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Earle (US 7649356), hereinafter Earle.

Regarding claim 1,
Earle discloses an antenna (a coil antenna, Fig 1) of a handheld metal detector (a metal detector 10, Fig 1) for detecting a target (a metal object 9, Fig 1) in a soil (a ground 11, Fig 1), the antenna comprising:
a housing (a housing H12, Fig 1) comprising a bottom plane (a bottom plane BP12, Fig 1) for facing the soil; two lateral sides (a lateral side LS121 and a lateral side LS122 opposite to the lateral side LS121, Fig 1); a front side (a front side FS12, Fig 1); and a rear side (a rear side RS12, Fig 1); wherein the lateral sides, the front side and rear side are with respect to a user of the handheld metal detector holding and operating the handheld metal detector to detect the target in the soil (Fig 1); and
at least one winding (a transmit coil 22, Fig 1) within the housing.
Earle does not explicitly teach a mean distance of conductors of the at least one winding near at least one of the two lateral sides of the housing is closer to the bottom plane than a mean distance of conductors of the at least one winding near at least one of the front side and rear side of the housing.
However, Earle teaches the transmit coil has a plurality of windings of wire and is typically circular in form. For a hand-held detector 10, the diameter of the transmit coil may be between about 3'' and 15'', with about 10'' being typical (col 4, lines 66-67, col 5, lines 1-7). This teaching is result effect in order to provide a depth of detection (col 5, lines 1-7).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a mean distance of conductors of at least one winding near at least one of two lateral sides of a housing being closer to a bottom plane than a mean distance of conductors of the at least one winding near at least one of a front side and a rear side of the housing in Earle, in order to provide a handheld metal detector having high energy efficiency and sensitivity.
[AltContent: textbox (coil antenna)][AltContent: textbox (Earle (US 7649356))][AltContent: arrow][AltContent: arrow][AltContent: textbox (RS12)][AltContent: textbox ()][AltContent: arrow][AltContent: textbox (LS122)][AltContent: arrow][AltContent: textbox (BP12)][AltContent: arrow][AltContent: textbox (H12)][AltContent: textbox (LS121)][AltContent: arrow][AltContent: arrow][AltContent: textbox (FS12)]
    PNG
    media_image1.png
    615
    573
    media_image1.png
    Greyscale

Regarding claim 2,
Earle discloses the claimed invention, as discussed in claim 1.
Earle does not explicitly teach mean distances of conductors of the at least one winding near both of the two lateral sides of the housing are closer to the bottom plane than mean distances of conductors of the at least one winding near both the front side and rear side of the housing.
However, Earle teaches the transmit coil has a plurality of windings of wire and is typically circular in form. For a hand-held detector 10, the diameter of the transmit coil may be between about 3'' and 15'', with about 10'' being typical (col 4, lines 66-67, col 5, lines 1-7). This teaching is result effect in order to provide a depth of detection (col 5, lines 1-7).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use mean distances of conductors of at least one winding near both of two lateral sides of a housing being closer to a bottom plane than mean distances of conductors of the at least one winding near both a front side and a rear side of the housing in Earle as modified, in order to provide a handheld metal detector having high energy efficiency and sensitivity.

Regarding claim 7,
Earle discloses the claimed invention, as discussed in claim 1.
Earle teaches the antenna is a transmitter or a receiver, or both (the coil antenna comprises a transmit coil 22 and a receive coil 24, Fig 1), of the handheld metal detector.

Regarding claim 8,
Earle discloses the claimed invention, as discussed in claim 1.
Earle teaches a metal detector (a metal detector 10, Fig 1) comprising the antenna of claim 1.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Earle (US 7649356), hereinafter Earle, in view of Moskalenko (US 20110181276), hereinafter Moskalenko.

Regarding claim 3,
Earle discloses the claimed invention, as discussed in claim 1.
Earle does not teach the at least one winding has an elongated cross-sectional profile.
However, Moskalenko teaches an antenna (a coil 107, Fig 9) of a metal detector (a radio frequency metal detector, Fig 9) for detecting a target (a conductive contaminant 18, Fig 9) comprising at least one winding (an oscillator coil 55, Fig 9) has an elongated cross-sectional profile (an elongated rectangular profile, Fig 9).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use at least one winding having an elongated cross-sectional profile in Earle as modified, as taught by Moskalenko, in order to provide a metal detector that effectively utilizes both flux linkage and oscillator current effects.
[AltContent: arrow][AltContent: textbox (Radio frequency metal detector)][AltContent: arrow][AltContent: textbox (Elongated rectangular profile)][AltContent: textbox (Moskalenko (US 20110181276))]
    PNG
    media_image2.png
    622
    654
    media_image2.png
    Greyscale


Regarding claim 4,
Earle in view of Moskalenko discloses the claimed invention, as discussed in claim 3.
Earle as modified does not explicitly teach the elongated cross-sectional profile extends closer to a direction parallel to the bottom plane near at least one of the two lateral sides of the housing than near at least one of the front side and rear side of the housing; and the elongated cross-sectional profile extends closer to a direction orthogonal to the bottom plane near at least one of the front side and rear side of the housing than near at least one of the two lateral sides of the housing.
However, Moskalenko teaches the goal of metal detection is to increase the value of V.sub.out in the presence of the conductive contaminant (paragraph [0042]). This teaching is result effect in order to determine the presence or absence of a conductive target (paragraph [0042]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an elongated cross-sectional profile extending closer to a direction parallel to a bottom plane near at least one of two lateral sides of a housing than near at least one of a front side and a rear side of the housing; and the elongated cross-sectional profile extending closer to a direction orthogonal to the bottom plane near at least one of the front side and rear side of the housing than near at least one of the two lateral sides of the housing in Earle as modified, in order to provide a metal detector that effectively utilizes both flux linkage and oscillator current effects.

Regarding claim 5,
Earle in view of Moskalenko discloses the claimed invention, as discussed in claim 4.
Earle as modified does not explicitly teach the elongated cross-sectional profile near at least one of the two lateral sides of the housing is perpendicular to the elongated cross-sectional profile near at least one of the front side and rear side of the housing.
However, Moskalenko teaches the goal of metal detection is to increase the value of V.sub.out in the presence of the conductive contaminant (paragraph [0042]). This teaching is result effect in order to determine the presence or absence of a conductive target (paragraph [0042]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an elongated cross-sectional profile near at least one of two lateral sides of a housing being perpendicular to the elongated cross-sectional profile near at least one of a front side and a rear side of the housing in Earle as modified, in order to provide a metal detector that effectively utilizes both flux linkage and oscillator current effects.

Regarding claim 6,
Earle in view of Moskalenko discloses the claimed invention, as discussed in claim 3.
Earle as modified does not explicitly teach the elongated cross-sectional profile extends in a direction parallel to the bottom plane near at least one of the two lateral sides of the housing and near at least one of the front side and rear side of the housing.
However, Moskalenko teaches the goal of metal detection is to increase the value of V.sub.out in the presence of the conductive contaminant (paragraph [0042]). This teaching is result effect in order to determine the presence or absence of a conductive target (paragraph [0042]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an elongated cross-sectional profile extending in a direction parallel to a bottom plane near at least one of two lateral sides of a housing and near at least one of a front side and a rear side of the housing in Earle as modified, in order to provide a metal detector that effectively utilizes both flux linkage and oscillator current effects.


Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845